DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments, filed 12 October 2020, to claims 1-2, 14, 18, 21, and 23 are acknowledged by the Examiner.
Additionally, claim 4 has been cancelled and new claim 24 has been added.
Claims 19 and 22 were previously cancelled.
Claims 1-3, 5-18, 20-21 and 23-24 are currently pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because as necessitated by the amendments a new ground of rejection has been provided and does not rely on the previous interpretation of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 18, and 23 are objected to because of the following informalities:  
Claim 1:
Claim 1: “at a temperature at or below 140º Celsius” should read --at a temperature at or below 140º Fahrenheit-- as described in the specification.
Claim 18: “at a molding temperature of 150º-175º Celsius” should read -- at a molding temperature of 150º-175º Fahrenheit-- as described in the specification
Claim 18: “at a temperature at or below 140º Celsius” should read --at a temperature at or below 140º Fahrenheit-- as described in the specification.
Claim 23: “at a molding temperature of 150º-175º Celsius” should read -- at a molding temperature of 150º-175º Fahrenheit-- as described in the specification
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0101417 A1 to Joseph further in view of US 2010/0000549 A1 to Nieberding further in view of US 6,027,777 to Hirano, et al..
Regarding claim 1, Joseph discloses a moldable splint (composite material that can be easily custom fitted to a body part, title, abstract, p. [0010]) comprising:
	a moldable thermoformable shell (inner layer 40 and outer layer 20 are each made from thermoformable materials that enables them to be moldable, inner and outer layers are sealed around their edges thus creating a shell around middle layer 30, Figs 2-4, p. [0106, 0111-0112, 0120]), having a shell material thickness (inner and outer layers inherently have a thickness), a first shell outside linear dimension (the outside length of the inner and outer layer shell, Fig 3), a second shell outside linear dimension (the outside width of the inner and outer layer shell, Figs 3-4) and a third shell outside linear dimension (the outside depth/thickness of the inner and outer layer shell, Figs 3-4) fully enclosing an at least partially fluid-filled at least biphasically reversible thermoactive volume (inner and outer layer completely enclose middle layer 30 and are sealed at their edges; middle layer 30 is formed from a proprietary thermoplastic polymer material becomes easily formable at temperatures between 160-250F and rigid at temperatures below 130F, the material is preferably polyprolactone, the system including the middle layer is heated between 160-250F and the middle layer becomes pliable for ease of shaping but still is able to maintain some degree of stiffness so not to be overly fluid, that is beyond the glass transition temperature of the material; as such when heated the middle layer becomes somewhat fluid therefore meeting the limitation “partially fluid filled”; additionally, as it becomes somewhat fluid it will exhibit two distinct phases (a somewhat fluid phase when heated and a solid phase when cooled) as required by the limitation biphasically, as the finished product can be reheated by the consumer to 
	wherein the at least biphasically reversible thermoactive volume, fully contained within the shell has a viscosity greater than a viscosity of the shell at a molding temperature of 150° - 175°F (middle layer 30 is formed from a proprietary thermoplastic polymer material becomes easily formable at temperatures between 165-250F, the material is preferably polyprolactone, the outer layer 40 does not thermoform at the target temperature of above 200F, as such the viscosity of the middle layer will be greater, p. [0108-0110, 0013-0014, 0111-0112]) and the volume has a viscosity less than that of the shell at a temperature at or below 140° F (middle layer 30 is formed from a proprietary thermoplastic polymer material that becomes rigid at temperatures below 130F, the material is preferably polyprolactone,  the outer layer does not thermoform but it is made of a stretchable material that maintains memory and return to their original shape and possess high strength and durability characteristics,  as such when the middle layer 30 cools and becomes rigid it will have a lower viscosity than the outer layer 40, p. [0108-0110, 0013-0014, 0111-0112]).
While Joseph discloses a moldable thermoformable shell (outer and inner layers are moldable and thermoformable, see above), Joseph does not explicitly disclose a hollow thermoformable shell closed to an external atmosphere, the volume further comprising a plurality 
Nieberding teaches an analogous moldable splint (a flexible thermoplastic sheet suitable for molding to and immobilizing a part of a subject during medical treatment, abstract lines 1-3) having an analogous thermoformable shell (first 110 and second 115 flexible sheets each made from a thermoplastic sheet 100, Figs 13-14, p. [0020-0024, 0104]) that is hollow and closed to an external atmosphere (the first and second thermoplastic sheets 110, 115 are impermeable to an inflation medium, wherein the inflation medium may be gaseous or liquid such as water, the sheets 110, 115 are sealed together so as to form a hollow lumen 117 that can receive and retain the inflation medium, p. [0020-0024, 0104, 0108]) providing an impermeable lumen for the inflation medium to be retained without leaking out of the sheets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoformable shells as disclosed by Joseph to include an additional layer having a moldable hollow thermoformable shell closed to an external atmosphere as taught by Nieberding in order to provide an impermeable lumen for the inflation medium to be retained without leaking out of the sheets (Nieberding, p. [0020-0024]).
While Joseph further discloses the middle layer being formed of multiple layers of different heat formable material wherein the middle layer can have a varying topography (p, [0117-0118]), Joseph as modified by Nieberding does not disclose the volume further comprising a plurality of particles admixed within the fluid such that the particles remain spatially movable within the volume when the shell is in a final molded state, closed to an external atmosphere.
Hirano, et al. teaches an analogous moldable splint (forming material for the fabrication of appliances for fixing, supporting, correcting, and holding human bodies, title, abstract) having an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volume as disclosed by Joseph as modified by Nieberding to include a plurality of particles admixed within the fluid such that the particles remain spatially movable within the volume when the shell is in a final molded state, closed to an external atmosphere as taught by Hirano, et al. in order to provide the user with a more conformable splint thus providing optimal comfort and support to the body.
Regarding claim 2, Joseph as modified by Nieberding as modified by Hirano, et al. discloses the invention as applied to claim 1 above. The combination of Joseph as modified by Nieberding as modified by Hirano, et al. further discloses wherein the particles are a plurality of pellets admixed within the volume (the granulated materials of Hirano, et al. are a plurality of spherical and hollow structures, Hirano, et al. col 7 lines 1-18 which were added to the middle layer of Joseph and thus were admixed within the polyprolactone middle layer material).
Regarding claim 3, 
Joseph as modified by Nieberding as modified by Hirano, et al. does not disclose wherein the thermoplastic shell comprises a thermoplastic having a melting temperature between about 140° F (60° Celsius) and 212° F (100° Celsius) and a crystallization temperature of about 140° F (60° Celsius).
Nieberding further teaches wherein the analogous thermoplastic shell (flexible sheets 110, 115 each made from thermoplastic sheet 100 having a core layer 10, Fig 1, p. [0018, 0020-0024]) comprises a thermoplastic having a melting temperature between about 140°F/60°C and 212°F/100°C and a crystallization temperature of about 140°F/60°C (the sheet 100 is distortable at temperatures of between 50°C-70°C, depending on the polycaprolactone content, typically the sheet is brought into the malleable condition by heating in a water bath set around 5°C above the melting temperature, most preferably at 65° C, p. [0072-0073]) providing a cover with excellent deformability properties conforming to the shape of a body part without the need to apply excessive pressure (Nieberding, p. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoplastic shell as disclosed by Joseph as modified by Nieberding as modified by Hirano, et al. to comprise a thermoplastic having a melting temperature between about 140°F/60°C and 212°F/100°C and a crystallization temperature of about 140°F/60°C as further taught by Nieberding in order to provide a cover with excellent deformability properties conforming to the shape of a body part without the need to apply excessive pressure (Nieberding, p. [0073]).
Regarding claim 5, 
Joseph as modified by Nieberding as modified by Hirano, et al. does not disclose wherein the thermoplastic shell further comprises a thermoplastic selected from the group of thermoplastics consisting of poly (epsilon-caprolactone) (PCL), transpolyisoprene, transpolychloroprene and mixtures thereof.
Nieberding further teaches wherein the analogous thermoplastic shell (flexible sheets 110, 115 each made from thermoplastic sheet 100 having a core layer 10, Fig 1, p. [0018, 0020-0024]) further comprises a thermoplastic selected from the group of thermoplastics consisting of poly (epsilon-caprolactone) (PCL), transpolyisoprene, transpolychloroprene and mixtures thereof (core layer 10 is a thermoplastic composition comprising polycaprolactone, p. [0075-0076, 0079]) providing a cover with excellent deformability properties conforming to the shape of a body part without the need to apply excessive pressure (Nieberding, p. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoplastic material as disclosed by Joseph as modified by Nieberding as modified by Hirano, et al. to be a poly (epsilon-caprolactone) as further taught by Nieberding in order to provide a cover with excellent deformability properties conforming to the shape of a body part without the need to apply excessive pressure (Nieberding, p. [0073]).
Regarding claim 6, Joseph as modified by Nieberding as modified by Hirano, et al. discloses the invention as applied to claim 1 above. 
Joseph as modified by Nieberding as modified by Hirano, et al. does not disclose wherein the thermoplastic shell further comprises cross-linked poly (epsilon-caprolactone) (PCL) having a shell material thickness of between about 1.0 millimeters and 4.0 millimeters.
Nieberding further teaches wherein the analogous thermoplastic shell (flexible sheets 110, 115 each made from thermoplastic sheet 100 having a core layer 10, Fig 1, p. [0018, 0020-0024]) further comprises cross-linked poly (epsilon-caprolactone) (PCL) (core layer 10 is a thermoplastic composition comprising polycaprolactone, p. [0075-0076, 0079]) having a shell material thickness of between about 1.0 millimeters and 4.0 millimeters (core layer has a thickness between 1.0mm-4mm, p. [0075]) providing a cover with excellent deformability properties conforming to the shape of a body part without the need to apply excessive pressure (Nieberding, p. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoplastic shell material as disclosed by Joseph as modified by Nieberding as modified by Hirano, et al. to be a poly (epsilon-caprolactone) with a thickness between 1.0mm and 4.0mm as further taught by Nieberding in order to provide a cover with excellent deformability properties conforming to the shape of a body part without the need to apply excessive pressure (Nieberding, p. [0073]).
Regarding claim 7, Joseph as modified by Nieberding as modified by Hirano, et al. discloses the invention as applied to claim 1 above. The combination of Joseph as modified by Nieberding as modified by Hirano, et al. further discloses wherein the at least partially fluid filled at least biphasically reversible thermoactive volume (middle layer 30 is formed from a proprietary thermoplastic polymer material becomes easily formable at temperatures between 160-250F and rigid at temperatures below 130F, the material is preferably polyprolactone, the system including the middle layer is heated between 160-250F and the middle layer becomes pliable for ease of shaping but still is able to maintain some degree of stiffness so not to be overly fluid, that is beyond the glass transition temperature of the material; as such when heated the middle layer becomes somewhat fluid therefore meeting the limitation “partially fluid filled”; additionally, as it becomes 
Regarding claim 8, Joseph as modified by Nieberding as modified by Hirano, et al. discloses the invention as applied to claim 7 above. 
Joseph as modified by Nieberding as modified by Hirano, et al. does not disclose wherein a plurality of the pellets have a first substantially hollow substantially spheroidal body having a diameter of approximately 1 millimeter to 6 millimeters at a temperature of about 70° F (21° C).
Hirano, et al. further teaches wherein a plurality of the pellets have a first substantially hollow substantially spheroidal body having a diameter of approximately 1 millimeter to 6 millimeters at a temperature of about 70° F (granulated materials have a spherical and hollow shape with a diameter from about 0.5mm to 5mm, the granulated materials can be made of polyethylene, polypropylene, polystyrene, ABS resin, as the material of the granulated materials has an identical composition to the instant applications specification, the granulated materials of Hirano, et al. will also keep their diameter of about 0.5mm to 5mm at 70F, col 6 lines 33-50, col 7 lines 1-18) providing the ability to be arranged in good order, giving the impression of being 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pellets as disclosed by Joseph as modified by Nieberding as modified by Hirano, et al. to have a first substantially hollow substantially spheroidal body having a diameter of approximately 1 millimeter to 6 millimeters at a temperature of about 70° F as further taught by Hirano, et al. in order to provide the ability to be arranged in good order, giving the impression of being uniform; a uniform air permeability can be obtained; water can be well drained off them; the points of contact between them are disposed in good order; and a uniform strength can be realized (Hirano, et al. col 7 lines 8-18).
Regarding claim 9, Joseph as modified by Nieberding as modified by Hirano, et al. discloses the invention as applied to claim 7 above. The combination of Joseph as modified by Nieberding as modified by Hirano, et al. further discloses wherein a plurality of the pellets have a nominal density of about 1 lb. per cubic foot (the granulated materials can be made of polyethylene, polypropylene, polystyrene, ABS resin, col 6 lines 33-50, as the material of the granulated materials has an identical composition to the instant applications specification, the granulated materials of Hirano, et al. will also exhibit the material property of having a nominal density of about 1 lb. per cubic foot).
Regarding claim 10, Joseph as modified by Nieberding as modified by Hirano, et al. discloses the invention as applied to claim 7 above. The combination of Joseph as modified by Nieberding as modified by Hirano, et al. further discloses wherein a plurality of the pellets have a compressive strength at 10% deformation of approximately 10.0 pounds per square inch (the 
Regarding claim 11, Joseph as modified by Nieberding as modified by Hirano, et al. discloses the invention as applied to claim 7 above. The combination of Joseph as modified by Nieberding as modified by Hirano, et al. further discloses wherein a plurality of the pellets have a minimum flexural strength of approximately 25.0 pounds per square inch (the granulated materials can be made of polyethylene, polypropylene, polystyrene, ABS resin, col 6 lines 33-50, as the material of the granulated materials has an identical composition to the instant applications specification, the granulated materials of Hirano, et al. will also exhibit the material property of the minimum flexural strength of 25 pounds per square inch).
Regarding claim 12, 
Regarding claim 13, Joseph as modified by Nieberding as modified by Hirano, et al. discloses the invention as applied to claim 7 above. 
Joseph as modified by Nieberding as modified by Hirano, et al. does not disclose wherein a plurality of the pellets further comprises at least one material selected from the group of materials consisting of polystyrene, ABS plastic, nylon, neoprene, polyethylene, polypropylene and mixtures thereof.
Hirano, et al. further teaches wherein a plurality of the pellets further comprises at least one material selected from the group of materials consisting of polystyrene, ABS plastic, nylon, neoprene, polyethylene, polypropylene and mixtures thereof (the granulated materials can be made of polyethylene, polypropylene, polystyrene, ABS resin, col 6 lines 33-50) providing a material with a low water content that is unreactive with moisture enabling the granulated materials to move around in the volume with ease thus allowing for moldability to a user’s body part.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the pellets as disclosed by Joseph as modified by Nieberding as modified by Hirano, et al. to comprise at least one material selected from the group of materials consisting of polystyrene, ABS plastic, nylon, neoprene, polyethylene, polypropylene and mixtures thereof as further taught by Hirano, et al. in order to provide a material with a low water content that is unreactive with moisture enabling the granulated materials to move around in the volume with ease thus allowing for moldability to a user’s body part.
Regarding claim 14, Joseph as modified by Nieberding as modified by Hirano, et al. discloses the invention as applied to claim 7 above. The combination of Joseph as modified by Nieberding as modified by Hirano, et al. further discloses wherein the at least biphasically 
Regarding claim 15, Joseph as modified by Nieberding as modified by Hirano, et al. discloses the invention as applied to claim 14 above. Joseph further discloses wherein the at least biphasically reversible thermoactive binder further comprises an at least biphasically reversible thermoactive adhesive having a viscosity of approximately 10,000 cps at a temperature of 250° Fahrenheit (polyprolactone of the middle layer 30 acts as an adhesive when it is in its melted state, p. [0108-0110, 0013-0017, 0098, 0120], as the material of adhesive has an identical composition to the instant applications specification the material property will act in the same manner, as such the polyprolactone will exhibit a viscosity of approximately 10,000 cps at a temperature of 250° Fahrenheit).
Regarding claim 16, 
Regarding claim 17, Joseph as modified by Nieberding as modified by Hirano, et al. discloses the invention as applied to claim 14 above. Joseph further discloses wherein the thermoactive binder further comprises an at least biphasically reversible thermoactive adhesive having a viscosity at a temperature of 150° Fahrenheit that is at least ten times as great as a viscosity at 250° Fahrenheit (polyprolactone of the middle layer 30 acts as an adhesive when it is in its melted state, p. [0108-0110, 0013-0017, 0098, 0120], as the material of adhesive has an identical composition to the instant applications specification the material property will act in the same manner, as such the polyprolactone will exhibit a viscosity at a temperature of 150° Fahrenheit that is at least ten times as great as a viscosity at 250° Fahrenheit).
Regarding claim 18, Joseph discloses a moldable splint (composite material that can be easily custom fitted to a body part, title, abstract, p. [0010]) comprising:
	a moldable thermoformable shell (inner layer 40 and outer layer 20 are each made from thermoformable materials that enables them to be moldable, inner and outer layers are sealed around their edges thus creating a shell around middle layer 30, Figs 2-4, p. [0106, 0111-0112, 0120]), having a shell material thickness (inner and outer layers inherently have a thickness), a first shell outside linear dimension (the outside length of the inner and outer layer shell, Fig 3), a second shell outside linear dimension (the outside width of the inner and outer layer shell, Figs 3-4) and a third shell outside linear dimension (the outside depth/thickness of the inner and outer layer shell, Figs 3-4) fully enclosing an at least partially fluid-filled at least biphasically reversible thermoactive volume (inner and outer layer completely enclose middle layer 30 and are sealed at their edges; middle layer 30 is formed from a proprietary thermoplastic polymer material becomes easily formable at temperatures between 160-250F and rigid at temperatures below 130F, the material is preferably polyprolactone, the system including the middle layer is heated between 

While Joseph discloses a moldable thermoformable shell (outer and inner layers are moldable and thermoformable, see above), Joseph does not explicitly disclose a hollow thermoformable shell closed to an external atmosphere; a volume comprising a plurality of substantially hollow substantially spherical pellets admixed within the fluid-filled volume such that the particles remain spatially movable within the volume when the shell is in a final molded state, having at least one partially rounded edge.
Nieberding teaches an analogous moldable splint (a flexible thermoplastic sheet suitable for molding to and immobilizing a part of a subject during medical treatment, abstract lines 1-3) having an analogous thermoformable shell (first 110 and second 115 flexible sheets each made from a thermoplastic sheet 100, Figs 13-14, p. [0020-0024, 0104]) that is hollow and closed to an external atmosphere (the first and second thermoplastic sheets 110, 115 are impermeable to an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoformable shells as disclosed by Joseph to include an additional layer having a moldable hollow thermoformable shell closed to an external atmosphere as taught by Nieberding in order to provide an impermeable lumen for the inflation medium to be retained without leaking out of the sheets (Nieberding, p. [0020-0024]).
While Joseph further discloses the middle layer being formed of multiple layers of different heat formable material wherein the middle layer can have a varying topography (p, [0117-0118]), Joseph as modified by Nieberding does not disclose a volume comprising a plurality of substantially hollow substantially spherical pellets admixed within the fluid-filled volume such that the particles remain spatially movable within the volume when the shell is in a final molded state, having at least one partially rounded edge.
Hirano, et al. teaches an analogous moldable splint (forming material for the fabrication of appliances for fixing, supporting, correcting, and holding human bodies, title, abstract) having an analogous volume (moisture curable prepolymer) comprising a plurality of substantially hollow substantially spherical pellets admixed within the fluid such that the particles remain spatially movable within the volume when the analogous shell is in a final molded state, closed to an external atmosphere (granulated materials 2 are a plurality of spherical and hollow structures that are covered with a moisture curable prepolymer 1 that allows the granulated materials to move around inside a water permeable container 3 in order to mold to the user’s profile, Fig 1, abstract, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volume as disclosed by Joseph as modified by Nieberding to include a plurality of substantially hollow substantially spherical pellets admixed within the fluid such that the particles remain spatially movable within the volume when the shell is in a final molded state, closed to an external atmosphere as taught by Hirano, et al. in order to provide the user with a more conformable splint thus providing optimal comfort and support to the body.
Regarding claim 20, Joseph as modified by Nieberding as modified by Hirano, et al.  discloses the invention as applied to claim 18 above. Joseph further discloses wherein the at least biphasically reversible thermoactive binder further comprises a thermoactive adhesive having a viscosity of approximately 2,000,000 cps at a temperature of 150° Fahrenheit (polyprolactone of the middle layer 30 acts as an adhesive when it is in its melted state, p. [0108-0110, 0013-0017, 0098, 0120], as the material of adhesive has an identical composition to the instant applications specification the material property will act in the same manner, as such the polyprolactone will exhibit a viscosity at a temperature of 150° Fahrenheit that is at least ten times as great as a viscosity at 250° Fahrenheit).
 Claims 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,991,610 B2 to Matsumoto, et al. further in view of US 2012/0101417 A1 to Joseph.
Regarding claim 21, Matsumoto, et al. discloses a method of forming a moldable splint (orthopedic fixture has a support member adapted to be positioned around a diseased of injured 
a.    forming a moldable hollow thermoplastic shell enclosing an at least partially fluid-filled volume (cover 8 made of a polyester, polypropylene, polyethylene, polyurethane, SIS and the like which have a heat sealing property, col 8 lines 44-47; the orthopedic fixture 20, including the covering material 10 is dipped in water so that the water penetrates through the covering material 10 and reaches the water curable resins 3 and 7, Figs 2-3, col 10 lines 20-31), 
b.    filling the at least partially fluid-filled volume with a slurry comprising a mixture of a reversibly thermoactive binder having a viscosity at a temperature of 150° Fahrenheit that is at least ten 20 times as great as a viscosity at 250° Fahrenheit and a plurality of substantially hollow substantially spheroidal pellets (cover 8 is filled with a buffer member comprised of a mixture containing  elastic granules and water curable resin, the buffer member 5 comprising water curable resins 3 and 7 wherein the resins comprise a prepolymer such as polycaprolactone which allows the material to have an appropriate elasticity, Figs 2-3, col 5 lines 41-67col 3 lines 18-30 and 46-62, col 10 lines 22-31, as they are analogous materials to the materials in the instant application the properties would have the same effects when the temperature is decreased, thus when decreasing from 93C to 65C the viscosity will change from approximately 10,000 to approximately 2,000,000, col 3 lines 4-10), 
c.    closing the thermoplastic shell to an ambient atmosphere (the cover is closed within covering material 10 in an ambient atmosphere), 
d.    cooling the thermoplastic shell to an ambient atmosphere temperature (the cover is closed within covering material 10 in an ambient atmosphere), 

e.    molding the thermoplastic shell to a body contour of a user (the granules are moved one another to shape the orthopedic fixture into a mold having a configuration conforming to the contour of the affected limb, col 13 lines 21-26), and 
f.    cooling the thermoplastic shell to the ambient atmosphere temperature (the granules are moved one another to shape the orthopedic fixture into a mold as the temperature cools having a configuration conforming to the contour of the affected limb, col 13 lines 12-56).
While Matsumoto, et al. discloses an at least partially fluid-filled volume (the buffer member 5 comprising water curable resins 3 and 7 wherein the resins comprise a prepolymer such as polycaprolactone which allows the material to have an appropriate elasticity, Figs 2-3, col 5 lines 41-67, col 3 lines 18-30 and 46-62, col 10 lines 22-31), Matsumoto, et al. does not explicitly disclose an at least partially fluid-filled volume comprising a biphasically reversible thermoactive binder. 
Joseph teaches an analogous moldable splint (composite material for forming custom fitted orthopedic products, abstract) having an at least partially fluid-filled volume comprising a biphasically reversible thermoactive binder (middle layer 30 is formed from a proprietary thermoplastic polymer material becomes easily formable at temperatures between 165-250F and rigid at temperatures below 130F, the material is preferably polyprolactone, the material is preferably polyprolactone, the system including the middle layer is heated between 160-250F and the middle layer becomes pliable for ease of shaping but still is able to maintain some degree of stiffness so not to be overly fluid, that is beyond the glass transition temperature of the material; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least partially fluid-filled volume as taught by Matsumoto, et al. to include a biphasically reversible thermoactive volume as taught by Joseph in order to provide the ability of the finished product to be reheated by the consumer to temperatures above 140F enabling it to be stretched and form fitted closely about complex surfaces of the body (Joseph, p. [0014]).
Regarding claim 23, 
Matsumoto as modified by Joseph does not disclose molding the thermoplastic shell to a body contour by supporting the shell against the body contour at a molding temperature of 150° - 175° Celsius at which time the fluid-filled volume has a viscosity greater than a viscosity of the shell and continuing to support the shell while the step of cooling the thermoplastic shell to the ambient atmosphere temperature further comprises cooling the shell until such time as the working temperature has cooled sufficiently such that the fluid-filled volume has a viscosity less than the viscosity of the shell and then further cooling the shell to the ambient atmosphere temperature.
Joseph further teaches molding the thermoplastic shell to a body contour by supporting the shell against the body contour at a molding temperature of 150° - 175° Celsius at which time the fluid-filled volume has a viscosity greater than a viscosity of the shell and continuing to support the shell (middle layer 30 is formed from a proprietary thermoplastic polymer material becomes easily formable at temperatures between 165-250F, the material is preferably polyprolactone, the outer layer 40 does not thermoform at the target temperature of above 200F, as such the viscosity of the middle layer will be greater, p. [0108-0110, 0013-0014, 0111-0112]) while the step of cooling the thermoplastic shell to the ambient atmosphere temperature further comprises cooling the shell until such time as the working temperature has cooled sufficiently such that the fluid-filled volume has a viscosity less than the viscosity of the shell and then further cooling the shell to the ambient atmosphere temperature (middle layer 30 is formed from a proprietary thermoplastic polymer material that becomes rigid at temperatures below 130F, the material is preferably polyprolactone,  the outer layer does not thermoform but it is made of a stretchable material that maintains memory and return to their original shape and possess high strength and durability characteristics,  as such when the middle layer 30 cools to room temperature and becomes rigid it 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid-filled volume as taught by Matsumoto, et al. to mold the thermoplastic shell to a body contour by supporting the shell against the body contour at a molding temperature of 150° - 175° Celsius at which time the fluid-filled volume has a viscosity greater than a viscosity of the shell and continuing to support the shell while the step of cooling the thermoplastic shell to the ambient atmosphere temperature further comprises cooling the shell until such time as the working temperature has cooled sufficiently such that the fluid-filled volume has a viscosity less than the viscosity of the shell and then further cooling the shell to the ambient atmosphere temperature as taught by Joseph in order to provide the ability of the finished product to be reheated by the consumer to temperatures above 140F enabling it to be stretched and form fitted closely about complex surfaces of the body (Joseph, p. [0014]). 
Regarding claim 24, Matsumoto as modified by Joseph discloses the invention as applied to claim 23 above. The combination of Matsumoto as modified by Joseph further discloses wherein a viscosity differential between the shell and the volume at both molding and cooled temperatures, allows the shell to be molded when heated while the volume tends to maintain a shape, which .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL A BEREZIK/Examiner, Art Unit 3786               



/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786